SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

150
KA 10-01904
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

ROY WATSON, ALSO KNOWN AS DARIUS BROWN,
DEFENDANT-RESPONDENT.


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR APPELLANT.

LINDA GEHRON, SYRACUSE, FOR DEFENDANT-RESPONDENT.


     Appeal from a new sentence of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered February 11, 2010 imposed upon
defendant’s conviction of criminal sale of a controlled substance in
the third degree, criminal possession of a controlled substance in the
third degree (two counts), criminal possession of a controlled
substance in the fourth degree, criminal possession of a controlled
substance in the fifth degree, criminal possession of marihuana in the
fourth degree and resisting arrest. Defendant was resentenced
pursuant to the 2009 Drug Law Reform Act upon his 1996 conviction.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed (see People v Hill, ___ AD3d ___ [Feb. 18,
2011]).




Entered:    February 18, 2011                     Patricia L. Morgan
                                                  Clerk of the Court